DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new art (Strauss et al.) introduced to teach the amended/argued limitations (see Remarks pages 8-10). See below for full rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 11-12, 18-19 and 21-23 are rejected under 35 USC 103 as being unpatentable over Chi et al. (“Processing-in-Memory in ReRAM-based Main Memory”) in view of Strauss et al. (US 20150067273 A1) in further view of Fick et al (US 2018/0247192 A1).


Regarding claim 1. 
Chi teaches a method of performing multiply-accumulate operations in a neural network (see introduction right column last paragraph, “a design that process in ReRAM-based main memory, which accelerates neural network (NN) and approximate computing applications by exploiting the same set of ReRAM cells as both computation elements and memory.”, also see page 3, right column last paragraph, “Using ReRAM for neural computation can improve the execution time and power efficiency significantly because an ReRAM crossbar array can represent a connection matrix efficiently and implement the matrix-vector multiplication function in an analog manner”, also in page 6 first paragraph, “the massive parallelism of the multiply-addition operations provided by ReRAM crossbar structures”), comprising: in a plurality of networks of non-volatile memory elements arranged in tiled columns (see figure 3C: “ReRam”, where ReRam is non-volatile memory connected to “FF subarray” is connecting to “memory model” and “comp. Mode”, also see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry;”): 
digitally modulating an equivalent conductance of individual networks among the plurality of networks (see page 4, left column first paragraph, “The synaptic weights wi,j are programmed into the cell conductances in the crossbar array. Then the current flowing to the end of each bit line is viewed as the result of the matrix-vector multiplication”), each individual network including a plurality of selectable parallel elements, each parallel element having a predetermined conductance value, said digitally modulating including, for each individual network, selecting one or more of the parallel elements of the individual network to map the equivalent conductance of the individual network to a single weight within the neural network (see page 4, left column first paragraph, “The synaptic weights wi,j are programmed into the cell conductances in the crossbar array. Then the current flowing to the end of each bit line is viewed as the result of the matrix-vector multiplication… two ReRAM crossbar arrays are used to implement them in parallel”, also see page 5, figure 4 and page 6 section 3.3 controller design, “The left four commands generate control signals for the multiplexers in Figure 4, including the selection of the function of each mat among programming synaptic weights, computation, or memory, as well as the selection of the input source for computation, either from the Buffer subarray or from the output of the previous layer. The right four commands in Table 1 control the data movement.”), 
where a first partial selection of weights within the neural network is mapped into the equivalent conductances of the networks in the tiled columns (see figure 3(d), step 1, also page 4, right column, last paragraph, “When the FF subarrays switch from memory mode to computation mode, if they store some data, the data should be migrated to some allocated space first”, also see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry;”) to compute multiply-and-accumulate operations by mixed-signal computation (see figure 3(d), step 3, also page 4 last paragraph which goes into page 5, “The computation mode works as follows. First, the synaptic weights are written to the corresponding crossbar arrays in the FF subarrays. Second, the peripheral circuits are configured for computation functionality after receiving the commands from the controller. Third, the FF subarrays execute the mapped NNs. When the FF subarrays are about to switch back to memory mode, the wrap-up step reconfigures the peripheral circuits for memory functionality”, also page 6 section 3.3 “Figure 4(E) illustrates the controller that decodes instruction and provide control signals for all the peripheral circuits in the FF subarray”, also in page 6 first paragraph, “the massive parallelism of the multiply-addition operations provided by ReRAM crossbar structures, the computation itself takes a very short time.”); 
updating the mappings to select a second partial selection of weights to compute additional multiply-and-accumulate operations (see page 6, left columns section 3.3, “programming synaptic weights, computation, or memory, as well as the selection of the input source for computation, either from the Buffer subarray or from the output of the previous layer”, i.e. the rReRam crossbar cells is successfully loaded/updated with the synaptic weights one layer by layer basis which corresponds to updating weights to compute operations); 
and repeating the mapping and computation operations until computations for the neural network are completed (see introduction, right column, last paragraph, “process in ReRAM-based main memory, which accelerates neural network (NN) and approximate computing applications by exploiting the same set of ReRAM cells as both computation elements and memory”, also see figure 2, “(a) An artificial neural network with one input layer and one output layer; (b) using an ReRAM crossbar array for neural computation”, also see page 4, “the neural networks in Figure 2 (a). The input data ai is represented by analog input voltages on the word lines. The synaptic weights wi,j are programmed into the cell conductances in the crossbar array. Then the current flowing to the end of each bit line is viewed as the result of the matrix-vector multiplication”, also see page 10, “They can either perform computation to accelerate neural network applications or serve as memory to provide a larger working memory space (hence we call it morphable PIM structure)”).
Chi further teaches in page 4 “the inputs require digital-to analog converters (DACs) and the outputs need analog to-digital converters (ADCs). Second, the conductances of ReRAM cells can only represent either positive or negative synaptic weights.”, which corresponds to mixed signaling but does not specifically teach selecting one or more of the parallel elements of the individual network and compute multiply-and-accumulate operations by mixed-signal computation. 
Strauss teaches selecting one or more of the parallel elements of the individual network (see figure 5, steps 512-516, and ¶¶ 53-55, “At 512, the method 500 may include, at each parallel processing unit, selecting one or more selected resident elements from a subset of resident elements driven from the on-chip storage device 114, and more particularly the resident element data buffer 206. The one or more selected resident elements may be indicated by the associated tags as matching one or more of the stream elements and may be selected because of this indication”).
Both Chi and Strauss pertain to the problem of weighted sum computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Chi and Strauss to modify the teaching of Chi to select one or more of the parallel elements of the individual network in order to program the conductance of the bit cell. The motivation for doing so would be because “the computation device may process multiple computations in parallel while reducing usage of the on-chip resources relative to an approach that replicates all resident elements for each parallel processing unit in the on-chip storage device. Such a configuration may increase efficiency of operation to fully leverage the high-bandwidth communication capability between the computation device and the off-chip storage device. Moreover, the increase in efficiency may allow for the computation device to be employed in high performing uses of sparse matrix multiplication or other sparse matrix operations” (See Strauss e.g. ¶ 13).
Both Chi and Strauss does not specifically teach compute multiply-and-accumulate operations by mixed-signal computation.
Fick teaches the computation of multiply-and-accumulate operations (see ¶ 53, “digital signal processing for neural network models, multiply-accumulate operations may also be performed in which a product of two numbers is computed and the product then added to an accumulator. Thus, when neural network models are implemented using only or primarily digital circuitry, the resulting digital circuitry consumes large amounts of energy performing the calculations and storing weight coefficients for neurons and resultant products of the many multiply-accumulate operations”) by mixed-signal computation (see ¶ 59, “an integrated circuit 100 for implementing mixed-signal computing for computationally-intensive programs and/or applications includes an input circuit 110”).
Chi, Strauss and Fick pertain to the problem of computing weighted sum computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Chi, Strauss and Fick to modify the teaching of Chi and Strauss to use multiply-and-accumulate operations by mixed signal computation. The motivation for doing so would be because “computing weighted sum computations of a neural network model or the like tend to be large to accommodate a great amount of digital memory circuitry needed for storing the hundreds of thousands of weights required for the neural network model. Due to the large size of the circuitry, more energy is required to enable the compute power of the many traditional computers and circuits” which therefore “reduces latency, and that have necessary compute power to make predictions or inferences, in real-time or substantially real-time, while also being energy efficient” (See Fick e.g. ¶¶ 7 and 10).

Regarding claim 2. 
Chi, Strauss and Fick teach the method of claim 1, 
Chi further teaches where the selection of weights are binary weights in conductances (see figure 1 in page 3, wherein the electrode is an electrical conductor used to make contact with a nonmetallic part of a circuit, also see page 2, under ReRam Basics, second paragraph, “40 binary metal oxide materials have demonstrated resistive behavior under electrical field.”).

Regarding claim 8. 
Chi, Strauss and Fick teach the method of claim 1, 
Chi further teaches further comprising multiplexing the outputs of the respective tiled columns via an analog-to-digital converter (see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry”, also see page 5 right column second paragraph, “instead of adding the dedicated DACs and ADCs, the write drivers and SAs are slightly modified to serve the ADC and DAC functions as well.”).

Regarding claim 9. 
Chi, Strauss and Fick teach the method of claim 1, 
Chi further teaches where a neuron is composed of a plurality of tiled columns (see page 3, figure 1 and section 2.3 Using ReRAM for Neural Computation, also see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry;”).

Regarding claim 11.
Chi teaches an architecture for performing multiply-accumulate computation in a neural network (see introduction right column last paragraph, “a design that process in ReRAM-based main memory, which accelerates neural network (NN) and approximate computing applications by exploiting the same set of ReRAM cells as both computation elements and memory.”, also see page 3, right column last paragraph, “Using ReRAM for neural computation can improve the execution time and power efficiency significantly because an ReRAM crossbar array can represent a connection matrix efficiently and implement the matrix-vector multiplication function in an analog manner”, also in page 6 first paragraph, “the massive parallelism of the multiply-addition operations provided by ReRAM crossbar structures, the computation itself takes a very short time.”), comprising: 
a plurality of networks of non-volatile memory elements arranged in tiled columns (see figure 3C: “ReRam” where “FF subarray” is connecting to “memory model” and “comp. Mode”, also see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry;”); 
logic that digitally modulates the equivalent conductance of individual networks among the plurality of networks (see page 4, left column first paragraph, “The synaptic weights wi,j are programmed into the cell conductances in the crossbar array. Then the current flowing to the end of each bit line is viewed as the result of the matrix-vector multiplication”, also see figure 1b “HRS (logic “0”) to LRS (logic “1”) is a SET operation”), each individual network including a plurality of selectable parallel elements, each parallel element having a predetermined conductance value, where said digitally modulating includes, for each individual network, selecting one or more of the parallel elements of the individual network to map the equivalent conductance of the individual network to a single weight within the neural network (see page 4, left column first paragraph, “The synaptic weights wi,j are programmed into the cell conductances in the crossbar array. Then the current flowing to the end of each bit line is viewed as the result of the matrix-vector multiplication… two ReRAM crossbar arrays are used to implement them in parallel”, also see page 5, figure 4 and page 6 section 3.3 controller design, “The left four commands generate control signals for the multiplexers in Figure 4, including the selection of the function of each mat among programming synaptic weights, computation, or memory, as well as the selection of the input source for computation, either from the Buffer subarray or from the output of the previous layer. The right four commands in Table 1 control the data movement.”), 
and where a first partial selection of weights within the neural network being mapped into the equivalent conductances of the networks in the tiled columns (see figure 3(d), step 1, also page 4, right column, last paragraph, “When the FF subarrays switch from memory mode to computation mode, if they store some data, the data should be migrated to some allocated space first”, also see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry;”) to enable the computation of multiply-and-accumulate operations by Mixed-signal computation (see figure 3(d), step 3, also page 4 last paragraph which goes into page 5, “The computation mode works as follows. First, the synaptic weights are written to the corresponding crossbar arrays in the FF subarrays. Second, the peripheral circuits are configured for computation functionality after receiving the commands from the controller. Third, the FF subarrays execute the mapped NNs. When the FF subarrays are about to switch back to memory mode, the wrap-up step reconfigures the peripheral circuits for memory functionality”, also in page 6 first paragraph, “the massive parallelism of the multiply-addition operations provided by ReRAM crossbar structures, the computation itself takes a very short time.”); 
and logic that updates the mappings to select a second partial selection of weights to compute additional multiply-and-accumulate operations (see page 6, left columns section 3.3, “programming synaptic weights, computation, or memory, as well as the selection of the input source for computation, either from the Buffer subarray or from the output of the previous layer”, i.e. the rReRam crossbar cells is successfully loaded/updated with the synaptic weights one layer by layer basis which corresponds to updating weights to compute operations, also in page 6 first paragraph, “the massive parallelism of the multiply-addition operations provided by ReRAM crossbar structures, the computation itself takes a very short time.”) and repeats the mapping and computation operations until computations for the neural network are completed (see introduction, right column, last paragraph, “process in ReRAM-based main memory, which accelerates neural network (NN) and approximate computing applications by exploiting the same set of ReRAM cells as both computation elements and memory”, also see figure 2, “(a) An artificial neural network with one input layer and one output layer; (b) using an ReRAM crossbar array for neural computation”, also see page 4, “the neural networks in Figure 2 (a). The input data ai is represented by analog input voltages on the word lines. The synaptic weights wi,j are programmed into the cell conductances in the crossbar array. Then the current flowing to the end of each bit line is viewed as the result of the matrix-vector multiplication”, also see page 10, “They can either perform computation to accelerate neural network applications or serve as memory to provide a larger working memory space (hence we call it morphable PIM structure)”).
Chi further teaches in page 4 “the inputs require digital-to analog converters (DACs) and the outputs need analog to-digital converters (ADCs). Second, the conductances of ReRAM cells can only represent either positive or negative synaptic weights.”, which corresponds to mixed signaling but does not specifically teach selecting one or more of the parallel elements of the individual network and compute multiply-and-accumulate operations by mixed-signal computation. 
Strauss teaches selecting one or more of the parallel elements of the individual network (see figure 5, steps 512-516, and ¶¶ 53-55, “At 512, the method 500 may include, at each parallel processing unit, selecting one or more selected resident elements from a subset of resident elements driven from the on-chip storage device 114, and more particularly the resident element data buffer 206. The one or more selected resident elements may be indicated by the associated tags as matching one or more of the stream elements and may be selected because of this indication”).
Both Chi and Strauss pertain to the problem of weighted sum computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Chi and Strauss to modify the teaching of Chi to select one or more of the parallel elements of the individual network in order to program the conductance of the bit cell. The motivation for doing so would be because “the computation device may process multiple computations in parallel while reducing usage of the on-chip resources relative to an approach that replicates all resident elements for each parallel processing unit in the on-chip storage device. Such a configuration may increase efficiency of operation to fully leverage the high-bandwidth communication capability between the computation device and the off-chip storage device. Moreover, the increase in efficiency may allow for the computation device to be employed in high performing uses of sparse matrix multiplication or other sparse matrix operations” (See Strauss e.g. ¶ 13).
Both Chi and Strauss does not specifically teach compute multiply-and-accumulate operations by mixed-signal computation.
Fick teaches the computation of multiply-and-accumulate operations (see ¶ 53, “digital signal processing for neural network models, multiply-accumulate operations may also be performed in which a product of two numbers is computed and the product then added to an accumulator. Thus, when neural network models are implemented using only or primarily digital circuitry, the resulting digital circuitry consumes large amounts of energy performing the calculations and storing weight coefficients for neurons and resultant products of the many multiply-accumulate operations”) by mixed-signal computation (see ¶ 59, “an integrated circuit 100 for implementing mixed-signal computing for computationally-intensive programs and/or applications includes an input circuit 110”).
Chi, Strauss and Fick pertain to the problem of computing weighted sum computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Chi, Strauss and Fick to modify the teaching of Chi and Strauss to use multiply-and-accumulate operations by mixed signal computation. The motivation for doing so would be because “computing weighted sum computations of a neural network model or the like tend to be large to accommodate a great amount of digital memory circuitry needed for storing the hundreds of thousands of weights required for the neural network model. Due to the large size of the circuitry, more energy is required to enable the compute power of the many traditional computers and circuits” which therefore “reduces latency, and that have necessary compute power to make predictions or inferences, in real-time or substantially real-time, while also being energy efficient” (See Fick e.g. ¶¶ 7 and 10).

Regarding claim 12. 
Chi, Strauss and Fick teaches the architecture of claim 11, 
Chi further teach further comprising a plurality of transistors and resistors operable to select the plurality of weights as binary weights in conductances (see figure 1 in page 3, wherein the electrode is an electrical conductor used to make contact with a nonmetallic part of a circuit, also see page 2, under ReRam Basics, second paragraph, “40 binary metal oxide materials have demonstrated resistive behavior under electrical field.”).

Regarding claim 18. 
Chi, Strauss and Fick teaches the architecture of claim 11, 
Chi further teach further comprising an analog-to-digital converter operable to multiplex the outputs of the respective columns (see page 4, left column second paragraph, “the matrix-vector multiplication is analog computation with current. Therefore, the inputs require digital-to-analog converters (DACs) and the outputs need analog-to-digital converters (ADCs). Second, the conductances of ReRAM cells can only represent either positive or negative synaptic weights”, also see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry”, also see page 5 right column second paragraph, “instead of adding the dedicated DACs and ADCs, the write drivers and SAs are slightly modified to serve the ADC and DAC functions as well.”).

Regarding claim 19. 
Chi, Strauss and Fick teaches the architecture of claim 11, 
Chi further teach where a neuron is composed of the plurality of tiled columns (see page 3, figure 1 and section 2.3 Using ReRAM for Neural Computation, see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry;”).

Regarding claim 21. 
Chi, Strauss and Fick teaches the architecture of claim 11, 
Chi further teach where the neural network is of a size to be mapped entirely to the plurality of networks of non-volatile memory elements (see page 5, “the FF subarrays execute the mapped NNs”, also see figure 2 “(a) An artificial neural network with one input layer and one output layer; (b) using an ReRAM crossbar array for neural computation”, where ReRam is non-volatile memory).

Regarding claim 22. 
Chi, Strauss and Fick teach the architecture of claim 11, 
Chi further teaches where each parallel element includes a resistor and a transistor configured to receive a selection signal (see page 2, “ReRAM array organization is based on the conventional one-transistor-one-resistor (1T1R) ReRAM cell structure.”, also see figures 1c, 2b, 3 and 4, where showing parallel elements of resistor and transistor receiving selection signals).

Regarding claim 23.
Chi, Strauss and Fick teach the method of claim 1, 
Chi further teaches where each parallel element includes a resistor and a transistor configured to receive a selection signal (see page 2, “ReRAM array organization is based on the conventional one-transistor-one-resistor (1T1R) ReRAM cell structure.”, also see figures 1c, 2b, 3 and 4, where showing parallel elements of resistor and transistor receiving selection signals).

Claims 3-4, 6-7, 13-14 and 16-17 are rejected under 35 USC 103 as being unpatentable over Chi et al. (“Processing-in-Memory in ReRAM-based Main Memory”) in view of Strauss et al. (US 20150067273 A1) in further view of Fick et al (US 2018/0247192 A1) in further view of Akin et al. (US 2019/0042915 A1)

Regarding claim 3. 
Chi, Strauss and Fick teach the method of claim 1, 
Chi further teaches further comprising performing the multiply-and- accumulate computation in the neural network using the non-volatile memory elements, (see figure 3, (c) the proposed process in ReRAM-based main memory design, comp. mode stores weight from the FF subarray, also see page 4, “The FF subarrays have both computation and data storage capabilities, and they can work in two modes. In memory mode, the FF subarrays serve as conventional memory. In computation mode, the FF subarrays can execute NNs”), 
Chi further teach “one of the most critical performances and energy bottlenecks in various computer systems ranging from cloud servers to end-user devices. For example, data transfer between CPUs and off-chip memory consumes two orders of magnitude more energy than a floating point operation” in the introduction, but Chi and Fick do not specifically teach storing the weights external to the non-volatile memory elements.
Akin teaches storing the weights external to the non-volatile memory elements (see ¶ 67, “the weights for the different synapses are not created by the generator function. Thus, they are stored in the external memory 470. To simplify and speed the retrieval, the weights are stored contiguously in the external memory 470, permitting batch retrieval as well as a straightforward correlation to the current synapse”).
Chi, Strauss, Fick and Akin pertain to the problem of computing weighted sum computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Chi, Strauss, Fick and Akin to modify the teaching of Chi, Strauss and Fick to store the weights external to the non-volatile memory elements. The motivation for doing so would be because “to simplify and speed the retrieval, the weights are stored contiguously in the external memory, permitting batch retrieval as well as a straightforward correlation to the current synapse” (See Akin e.g. ¶ 67).

Regarding claim 4. 
Chi, Strauss, Fick and Akin teach the method of claim 3, 
Chi further teaches where non-volatile memory resistance is operable to singularly perform the multiply-and-accumulate computations (abstract,” we propose a novel PIM system, utilizing metal-oxide resistive random access memory (ReRAM) as main memory and also for computation”, also see page 2, under section 2.1 ReRam Basics, “Resistive random access memory, known as ReRAM or RRAM, is a type of non-volatile memory that stores information by changing the cell resistances.”, also see page 6, 4.2.1 NN mapping optimization, “Small-Scale NN. When an NN can be mapped to a single mat”).

Regarding claim 6. 
Chi, Strauss and Fick teach the method of claim 1, 
Chi, Strauss and Fick do not teach further comprising streaming the weights from an external memory. 
Akin teach further comprising streaming the weights from an external memory (see ¶ 92, “weights corresponding to the SLH are sequentially streamed from the memory sequentially. Thus, weight and neuron ID pairs sent out to procedurally complete an element of the outgoing spike message”).
The motivation utilized in the combination of claim 3, applies equally as well to claim 6.

Regarding claim 7. 
Chi, Strauss, Fick and Akin teach the method of claim 6, 
Akin further teach where the external memory is one of a dynamic random-access memory and a pseudo-static random-access memory (NOTE: only one of the two memories is needed for this claim, therefore see figure 16, element 160 memory, also ¶ 159, “The memory 1640 may be, for example, dynamic random access memory (DRAM), phase change memory (PCM), or a combination of the two”).
The motivation utilized in the combination of claim 3, applies equally as well to claim 7.

Regarding claim 13. 
Chi, Strauss and Fick teaches the architecture of claim 11, 
Chi, Strauss and Fick do not teach where the weights are stored external to the non- volatile memory elements.
Akin teach where the weights are stored external to the non- volatile memory elements (see ¶ 67, “the weights for the different synapses are not created by the generator function. Thus, they are stored in the external memory 470. To simplify and speed the retrieval, the weights are stored contiguously in the external memory 470, permitting batch retrieval as well as a straightforward correlation to the current synapse”).
The motivation utilized in the combination of claim 3, applies equally as well to claim 13.

Regarding claim 14. 
Chi, Strauss, Fick and Akin teaches the architecture of claim 13, 
Chi further teach where non-volatile memory resistance is operable to singularly perform computations (abstract,” we propose a novel PIM system, utilizing metal-oxide resistive random access memory (ReRAM) as main memory and also for computation”, also see page 2, under section 2.1 ReRam Basics, “Resistive random access memory, known as ReRAM or RRAM, is a type of non-volatile memory that stores information by changing the cell resistances.”, also see page 6, 4.2.1 NN mapping optimization, “Small-Scale NN. When an NN can be mapped to a single mat”).

Regarding claim 16. 
Chi, Strauss and Fick teaches the architecture of claim 11, 
Akon teach further comprising an external memory disposed off-chip, where the plurality of weights are accessed from the external memory (see ¶ 92, “weights corresponding to the SLH are sequentially streamed from the memory sequentially. Thus, weight and neuron ID pairs sent out to procedurally complete an element of the outgoing spike message”).
The motivation utilized in the combination of claim 3, applies equally as well to claim 16.

Regarding claim 17. 
Chi, Strauss, Fick and Akin teaches the architecture of claim 16, 
Akin teach where the external memory is one of a dynamic random-access memory and a pseudo-static random-access memory (NOTE: only one of the two memories is needed for this claim, therefore see figure 16, element 160 memory, also ¶ 159, “The memory 1640 may be, for example, dynamic random access memory (DRAM), phase change memory (PCM), or a combination of the two”).
The motivation utilized in the combination of claim 3, applies equally as well to claim 17.

Claims 10 and 20 are rejected under 35 USC 103 as being unpatentable over Chi et al. (“Processing-in-Memory in ReRAM-based Main Memory”) in view of Strauss et al. (US 20150067273 A1) in further view of Fick et al (US 2018/0247192 A1) in further view of Tran et al. (US 2020/0242461 A1)

Regarding claim 10. 
Chi, Strauss and Fick teach the method of claim 1, 
Chi, Strauss and Fick do not teach where the multiply-accumulate operation is performed using correlated electron random-access memory (CeRAM) . 
Tran teaches where the multiply-accumulate operation is performed using correlated electron random-access memory (CeRAM) (see ¶ 87, “The methods and means described herein may apply to other non-volatile memory technologies such … CeRAM (correlated electron ram)”).
Chi, Strauss, Fick and Tran pertain to the problem of computing weighted sum computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Chi, Strauss, Fick and Tran to modify the teaching of Chi and Fick to perform the multiply-accumulate operation is performed using correlated electron random-access memory (CeRAM). The motivation for doing so would be because “the cell storage is analog or at the very least can store one of many discrete values, which allows for very precise and individual tuning of all the cells in the memory array, and which makes the memory array ideal for storing and making fine tuning adjustments to the synapsis weights of the neural network.” (See Tran e.g. ¶ 86).

Regarding claim 20. 
Chi, Strauss and Fick teaches the architecture of claim 11, 
Chi, Strauss and Fick do not teach further comprising a correlated electron random- access memory (CeRAM) operable to perform the multiply-accumulate operation.
Tran teaches further comprising a correlated electron random- access memory (CeRAM) operable to perform the multiply-accumulate operation (see ¶ 87, “The methods and means described herein may apply to other non-volatile memory technologies such … CeRAM (correlated electron ram)”).
The motivation utilized in the combination of claim 10, applies equally as well to claim 20.

Relative arts not used in the above rejection: 
Ni et al. (“An Energy-Efficient Digital ReRAM-Crossbar-Based CNN With Bitwise Parallelism," in IEEE Journal on Exploratory Solid-State Computational Devices and Circuits, vol. 3, pp. 37-46, Dec. 2017): teaches an optimized accelerator architecture tailored for bitwise convolution that features massive parallelism with high energy efficiency. Numerical experiment results show that the binary CNN accelerator on a digital ReRAM-crossbar achieves a peak throughput of 792 GOPS at the power consumption of 4.5 mW, which is 1.61 times faster and 296 times more energy efficient than a high-end GPU.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        




/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129